NOTICE OF ALLOWANCE
Claims 1, 3-21 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with B. Y. Mathis on 2 September 2021.
Please amend the claims as follows. 

1. (Currently Amended) A display apparatus comprising:
a window;
a display panel disposed beneath the window, and comprising an active area and a spare area surrounding the active area, the active area comprising pixels, and the spare area comprising spare pixels configured to be selectively activated; and
a display panel driver configured to drive the display panel, wherein 
at least one selectively activated pixel is selected based on at least one of a vertical offset and a horizontal offset between a center of the active area and a center of a viewing area of the display panel, the viewing area being defined by the window, and
the display panel shifts a center of the active area to the center of the viewing area of the display panel such that a displayed image is centered on the viewing area.

14. (Currently Amended) A method of driving a display panel, comprising:
displaying an image in an active area, the active area comprising pixels;
determining a vertical offset and a horizontal offset between a center of the active area and a center of a viewing area of the display panel, the viewing area being defined by a light blocking portion disposed along a window around the viewing area; 
selectively activating; and
shifting the center of the active area to the center of the viewing area of the display panel such that a displayed image is centered on the viewing area.

22. (Canceled)



REASONS OF ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A display apparatus comprising: a window; a display panel disposed beneath the window, and comprising an active area and a spare area surrounding the active area, the active area comprising pixels, and the spare area comprising spare pixels configured to be selectively activated; and a display panel driver configured to drive the display panel, wherein at least one selectively activated pixel is selected based on at least one of a vertical offset and a horizontal offset between a center of the active area and a center of a viewing area of the display panel, the viewing area being defined by the window, and the display panel shifts a center of the active area to the center of the viewing area of the display panel such that a displayed image is centered on the viewing area “, cannot be found alone or in combination within to the cited prior art.
Regarding claim 14, the recitation of “A method of driving a display panel, comprising: displaying an image in an active area, the active area comprising pixels; determining a vertical offset and a horizontal offset between a center of the active area and a center of a viewing area of the display panel, the viewing area being defined by a light blocking portion disposed along a window around the viewing area; selectively activating “, cannot be found alone or in combination within to the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621